JUDGMENT

PER CURIAfd.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order entered May 7, 2015 be affirmed. Appellant has identified no error in the district court’s dismissal of her case for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii) (“the court shall dismiss the case at any time” if it determines that it fails to state a claim upon which relief may be granted).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.